Case 1:21-cv-22288-RKA Document 14 Entered on FLSD Docket 08/02/2021 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 21-cv-22288-ALTMAN

  EMILIO PINERO,

         Plaintiff,
  v.

  GROVE CITY MOTEL LLC, et al.,

        Defendants.
  _________________________________________/

                                                      ORDER

         The Plaintiff filed the Complaint [ECF No. 1] on June 22, 2021 and served the Defendants

  on July 30, 2021. See Proof of Service [ECF No. 12]. On July 30, 2021, the Court held a Hearing [ECF

  No. 13], at which the non-lawyer owner of the Defendants appeared and explained that he had not

  yet obtained counsel for his companies. Accordingly, and for the reasons stated on the record, the

  Court hereby ORDERS and ADJUDGES as follows:

         1.           The Defendants are two limited liability companies and a corporation, and they are

                      not sui juris. See Ortega v. Las Brisas Restaurante, LLC, No. 14-62190-CIV, 2015 WL

                      11181730, at *1 (S.D. Fla. Mar. 24, 2015) (“Artificial entities like corporations and

                      limited liability companies cannot appear pro se and must be represented by counsel.”

                      (citing Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385-86 (11th Cir. 1985))). Accordingly,

                      by August 13, 2021, the Defendants shall retain counsel, and counsel shall file a notice

                      of appearance. The Defendants’ failure to appear through counsel by August 13, 2021

                      will result in sanctions, including the entry of default.

         2.           For the reason stated on the record, the Plaintiff’s Motion to Strike [ECF No. 10] is

                      GRANTED. The Response Letter [ECF No. 8] is STRICKEN.

         3.           After the Defendants obtain counsel, the parties are directed to prepare and file a joint
Case 1:21-cv-22288-RKA Document 14 Entered on FLSD Docket 08/02/2021 Page 2 of 2



               scheduling report, as required by Local Rule 16.1, by August 27, 2021. In addition, by

               August 27, 2021, the parties, including governmental parties, must file certificates of

               interested parties and corporate disclosure statements that contain a complete list of

               persons, associated persons, firms, partnerships, or corporations that have a financial

               interest in the outcome of this case, including subsidiaries, conglomerates, affiliates,

               parent corporations, and other identifiable legal entities related to a party. Throughout

               the pendency of the action, the parties are under a continuing obligation to amend,

               correct, and update the certificates.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of August 2021.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                   2
